     Case 2:19-cv-05954-JPR Document 24 Filed 09/30/20 Page 1 of 1 Page ID #:1128



 1
 2                                                           JS-6
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT

10                         CENTRAL DISTRICT OF CALIFORNIA
11
12 MICHELE ANN HURLEY,             ) Case No. CV 19-5954-JPR
13                                 )
                  Plaintiff,       )         JUDGMENT
14                                 )
             v.                    )
15                                 )
   ANDREW M. SAUL, Commissioner    )
16 of Social Security,             )
                                   )
17                  Defendant.     )
                                   )
18        For the reasons set forth in the accompanying Memorandum
19
     Decision and Order, it is ADJUDGED that (1) the Commissioner’s
20
     request for an order affirming his final decision and dismissing
21
     the action is GRANTED; (2) Plaintiff’s request for an order
22
23 remanding the case for further proceedings is DENIED; and (3)
24 judgment is entered in the Commissioner’s favor.
          September 30, 2020
25 DATED: __________________           ______________________________
                                       JEAN ROSENBLUTH
26                                     U.S. Magistrate Judge
27
28
